Citation Nr: 0334057	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-47 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for perforation of the 
eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  He testified at a Board hearing at the RO in August 
1997.  The Board remanded this matter in December 1997 for 
further development.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active service or for many years thereafter, nor is 
bilateral hearing loss otherwise related to the veteran's 
active service.

2.  Tinnitus was not manifested during the veteran's active 
service or for many years thereafter, nor is tinnitus 
otherwise related to the veteran's active service.

3.  Perforation of the eardrum was not manifested during the 
veteran's active service or for many years thereafter, nor is 
perforation of the eardrum otherwise related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).   

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).   

3.  Perforation of the eardrum was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a November 2002 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.   

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service reserve records, VA medical records, Social 
Security Administration records, numerous VA examination 
reports, and statements from the veteran.  In compliance with 
the December 1997 Board remand, the RO attempted to obtain 
the service medical records from the veteran's reserve duty.  
In response to the request, the Department of Military and 
Veterans Affairs of the State of Michigan in February 2001 
indicated that there were no medical records in their 
possession.   Further records requests made resulted in 
receiving additional reserve records in July 2002, but failed 
to find any additional service medical records.  While the 
service medical records from the reserves are not of record, 
the RO appeared to have undertaken all possible development 
to obtain records generated during the veteran's reserve duty 
and the records following service.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  Additionally, as the 
record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  

In response to receiving notification of the VCAA from the 
November 2002 SSOC, the veteran provided a written statement 
in March 2003 in support of his claim and indicated that he 
desired to continue the appeal without further delay.  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Perforation of the Eardrum 

The veteran's essential argument is that he perforated his 
left eardrum following a parachute jump in January 1968 and 
that he has a current disability as a result of this injury.  
The Board notes that service medical records do show that the 
veteran was treated for a perforated left tympanic membrane 
in January 1968 following a parachute jump.  A clinical 
record in February 1968 also indicated that the tympanic 
membrane was getting swollen.  However, there are no further 
complaints or treatment for the veteran's left ear during 
service.  In fact, clinical evaluation of the ears was normal 
during separation examination in October 1970.  No 
abnormalities were noted of the eardrums.  Additionally, the 
veteran indicated on separation examination that he was in 
excellent health.  It therefore appears that any left ear 
problem was acute in nature and had resolved without 
resulting in chronic disability by the time of the veteran's 
discharge from active service.   

Post-service medical evidence fails to show treatment for or 
a diagnosis of any residuals of a perforated eardrum.  VA 
examinations in February 1994, January 1995, February 1998, 
June 1998, and the most recent examination in January 2003 
showed no objective findings of any residuals of a perforated 
eardrum or diagnosis of residuals of a perforated eardrum.  
Social security records and VA medical records also do not 
show treatment for, or a diagnosis of, residuals of a 
perforated  eardrum. 

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303(a) 
"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
In the present case, the record fails to demonstrate that the 
veteran has residuals of a perforated eardrum for which 
service connection can be awarded.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  Consequently, his appeal 
as to this matter must be denied.    

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record established that the veteran has 
bilateral hearing loss.  On the authorized audiological 
evaluation in January 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
55
70
70
65
LEFT
15
45
55
65
65

The average right ear pure tone thresholds was 65 and the 
left ear was 58.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 96 
in the left ear.  Based upon these findings, the veteran has 
a bilateral hearing disability.  38 C.F.R. § 3.385.

Service medical records indicated that the veteran complained 
of decreased hearing in his left ear following the parachute 
jump in January 1968.  No further complaints of or treatment 
for decreased hearing is noted in service.  Separation 
examination in October 1970 noted that whispered voice 
hearing was recorded as 15/15 bilaterally.  No audiometric 
testing was performed.  The veteran reported during the 
separation examination that he was in excellent health and 
made no reference to any hearing loss or tinnitus.  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim. The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R.       § 3.385....For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In support of his claims, the veteran submitted numerous 
statements and testimony that he was exposed to significant 
noises during combat in Vietnam.  The veteran's service 
personnel records indicated that his military occupational 
specialty was light weapons infantry.  He served in Vietnam 
from January to October 1970 and was awarded the Purple Heart 
and the Combat Infantryman Badge.  Based upon the above 
evidence, the Board accepts the fact that the veteran was 
exposed to significant noises during combat while serving in 
Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, service medical records fail to show an upward shift 
in tested thresholds in service.  Hearing examination upon 
entrance to service was normal and hearing examination upon 
separation from service was normal.  There were no other 
hearing tests in service.  Additionally, by itself, 38 
U.S.C.A.    § 1154(b) does not help the veteran, as this 
provision does not obviate the need for competent evidence 
linking current disability to service.

VA examination report in January 2003 is the only medical 
opinion evidence regarding etiology of the veteran's current 
bilateral hearing loss and claimed tinnitus.  The examiner 
opined that it was more likely than not that the veteran's 
hearing loss and tinnitus were acquired post-military 
service.  The examiner based his rationale on the findings 
from the separation examination from active service, the 
earliest evidence of hearing loss noted in VA audiograms 
dated September 1993 and February 1994, and the veteran's 
history of significant occupational noise exposure in 
civilian life while working for a plastics factory, the 
sheriff's department, and for an Oldsmobile plant.  The 
examiner noted that chronicity and continuity of care could 
not be established.  

The examiner's findings are persuasive evidence as they are 
based upon examination of the veteran and a review of the 
record.  The examiner's findings are also supported by the 
record as there is no evidence of bilateral hearing loss or 
tinnitus in active service, any upward shift in hearing loss 
during service, or any treatment for hearing loss or tinnitus 
following active service until 1993, or more than 23 years 
following service. 

The Board has also considered the veteran statements and 
testimony and they have been given weight as to his 
observation for symptoms and limitations caused by his 
bilateral hearing loss and tinnitus.  However, it does not 
appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 

In this case, there is no medical evidence establishing a 
link between the veteran's current bilateral hearing loss and 
tinnitus to service.  Therefore, after reviewing the totality 
of the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).  Consequently, his appeals must be denied.   


ORDER

The appeals are denied. 



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



